Citation Nr: 0809228	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected instability of the right 
knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected limitation of flexion of the 
right knee.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for a right knee scar.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

Procedurally, the veteran was initially granted service 
connection for status post arthroplasty of the right knee, 
with instability, evaluated as 20 percent disabling, and a 
right knee scar, evaluated as 10 percent disabling, in a 
December 1991 rating decision.  The veteran filed a claim for 
increased ratings of his service-connected disabilities in 
August 2005.  In the December 2005 rating decision, the RO 
reduced the veteran's disability rating for instability of 
the right knee to 10 percent under Diagnostic Code 5257, and 
assigned a separate 10 percent disability rating for 
limitation of flexion of the right knee under Diagnostic Code 
5260, preserving the veteran's overall 20 percent disability 
rating for musculoskeletal disabilities of the right knee.  
The December 2005 rating decision also denied the veteran's 
claim for an increased rating for his service-connected right 
knee scar.  Therefore, the issues have been characterized as 
shown above.

The Board notes that the veteran was scheduled to appear for 
a videoconference hearing in August 2007.  However, he failed 
to report for this hearing and provided no explanation for 
his failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).


FINDINGS OF FACT

1.  The evidence of record demonstrates objective findings of 
instability and crepitation of the veteran's right knee, as 
well as subjective complaints of weekly subluxation, 
buckling, and inability to lift or carry heavy loads due to 
the instability of the right knee. 

2.  The evidence of record demonstrates flexion of the 
veteran's right knee to 80 degrees, considering pain on 
repetitive use, as well as subjective complaints of pain that 
interfere with the veteran's occupation and daily life.

3.  The veteran's service-connected right knee scar is not 
deep, nor does it cause limited motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
instability of the right knee have been met for the entire 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for limitation of flexion of the right knee have not 
been met for the entire period of the claim.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 
5260 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for a right knee scar have not been met for the 
entire period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).  Further, if the 
diagnostic code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.  

Here, a letter was sent to the veteran in October 2005 that 
partially addressed the notice elements.  The October 2005 
letter informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the veteran should provide, 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, asked the veteran to notify the VA of any 
additional evidence that may be helpful to the veteran's 
claim, and described the types of medical and lay evidence 
that could be relevant to show entitlement to an increased 
disability rating.  

The October 2005 notice letter did not make specific 
reference to the relevant diagnostic codes and other 
applicable information.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit stated that all 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
There must be a demonstration that there was no prejudice 
from a notice error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.  The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claims.  Actual 
knowledge is established by statements of record on appeal by 
the veteran that discuss the effect that his knee 
disabilities have had on his employment, as well as the 
severity of his right knee instability.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).   

Further, the statement of the case set forth the relevant 
diagnostic codes for the veteran's right knee disabilities, 
and included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
codes.  The veteran was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the disability evaluation 
that the RO had assigned.   

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
accorded a VA examination in November 2005 as part of this 
claim.  38 C.F.R. § 3.159(c) (4).  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Increased Ratings:  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.


Right Knee Instability

The veteran's right knee instability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5257.  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

The veteran underwent a VA joint examination in November 
2005.  The veteran reported giving way, instability, pain, 
and weekly episodes of dislocation or subluxation.  The 
veteran also reported that he could not stand for longer than 
30 minutes and was unable to walk one mile.  The examiner 
noted that the veteran had crepitation and instability.  The 
examiner described the instability as mild anterior/posterior 
instability.  An x-ray of the veteran's right knee performed 
in conjunction with the November 2005 VA examination revealed 
a mild patellar deformity.  

In a statement submitted by the veteran in December 2005, he 
reports that he is often unable to unload his truck because 
his knee "bends to the side."  He also states that he is 
unable to stand for longer than 10 minutes.  

At a January 2006 VA orthopedic consult, the veteran reported 
that his right knee buckled in a side-to-side fashion.  The 
examining physician recommended that the veteran use a 
stabilizing brace for his right knee.

Although the November 2005 VA examiner noted that the 
instability of the veteran's right knee was only mild, the 
veteran has consistently and repeatedly asserted that he 
experiences frequent episodes of buckling.  He has been told 
by a VA orthopedic surgeon that he should wear a stabilizing 
brace.  Further, x-rays reveal a deformity of the patella in 
the veteran's right knee.

Based upon the evidence and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's right 
knee instability is moderate and a 20 percent disability 
rating is warranted for the entire period of the claim.  A 30 
percent disability rating is not warranted, as the evidence 
does not demonstrate severe instability of the knee for any 
period of the claim.  


Limitation of Flexion of the Right Knee

The veteran was assigned a 10 percent disability rating for 
limitation of flexion of the right knee under Diagnostic Code 
5260.  Although the veteran's range of motion would normally 
be evaluated as noncompensable under Diagnostic Code 5260, 
the RO noted functional loss due to pain, and the veteran was 
assigned a disability rating of 10 percent.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Upon VA examination in November 2005, the veteran 
demonstrated flexion of the right knee to 80 degrees, when 
considering pain on repetitive use.  The examiner noted that 
the veteran walked with a normal gait.  

In a January 2006 VA orthopedic consult, x-rays of the 
veteran's right knee were obtained, which revealed his right 
knee is nearing bone-on-bone in the medial compartment.

The competent medical evidence of record demonstrates that 
the veteran is able to flex his left knee to 80 degrees, 
limited at that point by pain.  As noted, the veteran has 
been assigned a 10 percent disability rating under Diagnostic 
Code 5260 for limitation of flexion of his right knee based 
on functional loss due to pain, despite the fact that his 
range of motion of the right knee would ordinarily warrant a 
noncompensable rating under Diagnostic Code 5260.  A higher 
rating under Diagnostic Code 5260 requires evidence of 
limitation of flexion to 30 degrees.  Even taking into 
account the veteran's complaints of pain and x-ray evidence 
of narrowing of the medial compartment, the evidence does not 
demonstrate limitation of flexion that more nearly 
approximates 30 degrees, as required for a 20 percent 
disability rating under Diagnostic Code 5260.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 10 percent for limitation of flexion of the right 
knee have not been met for the entire period of the claim.  

The Board has considered other rating criteria based on 
limitation of motion which might be applicable, including 
Diagnostic Code 5261 (limitation of extension).  The medical 
evidence of record demonstrates that the veteran has full 
right knee extension (to zero degrees).  Therefore, the 
evidence does not demonstrate extension of the right knee 
limited to 10 degrees, the criteria required for a 
compensable disability rating under Diagnostic Code 5261.  
For this reason, the Board finds that a separate compensable 
rating is not warranted for right knee extension under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for the entire period 
of the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for a schedular disability 
rating greater than 10 percent for limitation of flexion of 
the right knee is, therefore, denied.  

Right Knee Scar

The veteran's service-connected scar is, and has been, 
evaluated using criteria found at 38 C.F.R. § 4.118, 
Diagnostic Codes 7804.  A 10 percent rating is currently 
assigned based on evidence that the veteran's scar is 
superficial and painful on examination.  Diagnostic Code 7804 
does not provide for a disability rating in excess of 10 
percent.

Initially, the Board notes that Diagnostic Code 7800 is not 
applicable, as it provides criteria for evaluation of 
disfigurement of the head, face, or neck.  The only other 
diagnostic code pertaining to scars that provides for a 
rating in excess of 10 percent is Diagnostic Code 7801, which 
provides for assignment of a 20 percent rating for scars, 
other than on the head, face, or neck, which are deep and 
cause limited motion in an area exceeding 12 square inches.  
A note to Diagnostic Code 7801 states that a deep scar is one 
associated with underlying soft tissue damage.

At the November 2005 VA examination, the examiner noted that 
the veteran's scar was not painful upon palpation.  Although 
the November 2005 VA examination did not note whether the 
scar was deep or caused limited motion, past examinations 
noted that the veteran had two scars which measured six 
centimeters and twelve centimeters each, and did not adhere 
to the underlying bone.  Further, the veteran has not 
contended that his right knee scar causes any limitation of 
motion.

The Board finds that, for the entire period of the claim, the 
evidence does not demonstrate that the veteran's service-
connected scar is deep and causes limited motion in an area 
exceeding 12 inches so as to warrant a compensable rating 
under Diagnostic Code 7804.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
increased rating.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for an increased disability rating for a right knee 
scar is, therefore, denied.  


ORDER

A disability rating of 20 percent for instability of the 
right knee is granted.

An initial disability rating in excess of 10 percent for 
limitation of flexion of the right knee is denied.

A disability rating in excess of 10 percent for a right knee 
scar is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


